Exhibit 10.3

 

RUTH’S HOSPITALITY GROUP, INC.

 

 

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED 2005 LONG-TERM EQUITY INCENTIVE PLAN

 

 

 

WHEREAS, Ruth’s Hospitality Group, Inc. (the “Company”) has previously adopted
the 2005 Long-Term Equity Incentive Plan (the “Plan”);

 

WHEREAS, the Committee (as defined the Plan) desires to amend the Plan on the
terms and subject to the conditions set forth herein (this “Amendment”),
pursuant to its authority granted under the Plan; and

 

NOW, THEREFORE, in accordance with Section 16 of the Plan, the Plan is hereby
amended as follows

 

1.     Section 10(a) of the Plan is hereby amended and restated as follows:

 

“Participant Election. Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or deliverable upon grant or
vesting of restricted stock, as the case may be) to satisfy, in whole or in
part, the minimum amount the Company is required to withhold for taxes in
connection with the exercise of an option or the delivery of restricted stock
upon grant or vesting, as the case may be; provided, however, that the number of
shares of Common Stock otherwise deliverable to any participant may be reduced
in an amount up to the maximum individual tax rate in such particular
participant’s jurisdiction, and only if the Company has a statutory obligation
to withhold taxes on such participant’s behalf, in each only only if such
reduction would not result in adverse financial accounting treatment, as
determined by the Company (and in particular in connection with the
effectiveness of the amendments to FASB Accounting Standards Codification Topic
718, Compensation – Stock Compensation, as amended by FASB Accounting Standards
Update No. 2016-09, Improvements to Employee Share-Based Payment Accounting).
Any fraction of a share of Common Stock required to satisfy such tax obligations
shall be disregarded and the amount due shall be paid instead in cash by the
Participant. Such election must be made on or before the date the amount of tax
to be withheld is determined. Once made, the election shall be irrevocable by
the Participant. The fair market value of the shares to be withheld or delivered
will be the Fair Market Value as of the date the amount of tax to be withheld is
determined. In the event a participant elects to deliver or have the Company
withhold shares of Common Stock pursuant to this Section 10(a), such delivery or
withholding must be made subject to the conditions and pursuant to the
procedures set forth in Section 6(b) with respect to the delivery or withholding
of Common Stock in payment of the exercise price of options.”

 

 
 

--------------------------------------------------------------------------------

 

  

2.     The third sentence of Section 4(a) is hereby is amended and restated as
follows:

 

“If any grant under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited as to any Shares, or is tendered or withheld as to
any shares in payment of the exercise price of the grant or the taxes payable
with respect to the Award, then such unpurchased, forfeited, tendered or
withheld Shares shall thereafter be available for further grants under the Plan;
provided, however, that, shares withheld to cover taxes in excess of the minimum
amount the Company is required to withhold for taxes in connection with the
exercise of an option or the delivery of restricted stock upon grant or vesting,
as the case may be shall not again be available for further grants under the
Plan (that is, the number of Shares that could have been withheld by the Company
prior to the effectiveness of the amendments to FASB Accounting Standards
Codification Topic 718, Compensation – Stock Compensation, as amended by FASB
Accounting Standards Update No. 2016-09, Improvements to Employee Share-Based
Payment Accounting, to avoid adverse financial accounting consequences with
respect to any such tax withholding relating to an Award).”

 

3.     Except as expressly provided in this Amendment, all of the terms and
provisions of the Plan are and will remain in full force and effect.

 

 

 

2